Opinion filed October 18, 2007 











 








 




Opinion filed October 18,
2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00320-CR 
 
                                                    __________
 
                                ANDREW
JESSE CORTEZ, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
                                                          Taylor
County, Texas
                                                  Trial
Court Cause No. 14383-B
 

 
                                                                   O
P I N I O N
Andrew Jesse Cortez has filed in this court a motion
to dismiss his appeal.  The motion is signed by both appellant and his counsel.
The motion is granted, and the appeal is dismissed.
 
PER CURIAM
October 18, 2007
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.